Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J), rendered January 31, 2005, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
*678Ordered that the judgment is affirmed. The defendant’s written waiver of his right to appeal precludes review of his constitutional challenge to the procedure used to adjudicate him as a persistent violent felony offender (see People v Ramos, 7 NY3d 737 [2006]; People v Callahan, 80 NY2d 273, 281 [1992]). In any event, this issue is unpreserved for appellate review as the defendant failed to raise this challenge at sentencing (see People v Daniels, 5 NY3d 738, 740 [2005], cert denied 546 US 988 [2005]; People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]; People v Singh, 35 AD3d 317 [2006]; People v Thompson, 33 AD3d 825 [2006]; People v Rivera, 31 AD3d 790 [2006]).
The defendant’s waiver also precludes review of his contention that he was denied the effective assistance of trial counsel in the context of his adjudication as a persistent violent felony offender inasmuch as the defendant is not claiming that his plea was involuntarily obtained (see People v Porter, 268 AD2d 603 [2000]). Mastro, J.E, Ritter, Skelos, Garni and McCarthy, JJ., concur.